Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form F-1 of BioLineRx Ltd. of our report dated March 22, 2012, relating to the financial statements of BioLineRx Ltd., which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. Tel-Aviv, Israel /s/ Kesselman & Kesselman October 2, 2012 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 68125, Israel, P.O Box 50005 Tel-Aviv 61500Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il
